Citation Nr: 1647219	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-44 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating effective April 8, 1999 (the date of the original claim for service connection).

In June 2011 and September 2013, this matter was remanded for further development.

In a November 2013 rating decision, the RO assigned a 70 percent rating for the Veteran's PTSD also effective from April 8, 1999.  As the initial rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board observes that the Veteran submitted a claim for total disability based on individual unemployability (TDIU).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Upon review, it appears as if the RO is already developing the TDIU claim.  As such, the Board will not take jurisdiction of the claim for TDIU under Rice in this case.

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.





FINDING OF FACT

For the entire period under consideration, PTSD has not resulted in manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records, private and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's PTSD is rated as 70 percent under 38 C.F.R. § 4.130, Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).
Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411, General Rating Formula.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. §  4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in November 2010, the previous versions of the regulations including references to DSM-IV apply. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  In addition, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD at any point since the effective date of the award for service connection.

VA treatment records dated from 1999 to 2013 consistently show the Veteran's complaints of depression, anxiety and sleep impairment, nightmares, and anger.  

During an October 2008 VA examination, the Veteran reported recurring nightmares about his traumatic experiences from Vietnam.  Mental status examination revealed his affect was appropriate and not constricted.  His mood appeared to be within normal limits although he was occasionally tearful.  There was no evidence of psychosis.  The Veteran denied suicidal or homicidal thinking.  The examiner found him competent to manage his affairs.  There was no impairment of thought processes.  The Veteran was not shown to have social or occupational problems.  A GAF score of 60 was provided.

During an August 2011 VA examination, the examiner noted that the Veteran experiences passive ideation without plan or intent from time to time, however he denied any suicidal or homicidal ideation during the examination.  Mental status examination revealed depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and suicidal ideation.  Persistent symptoms also related to the Veteran's PTSD were irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  PTSD was diagnosed and a GAF score of 55 was assigned.  The examiner noted that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During an October 2013 VA examination, the examiner indicated that the Veteran's PTSD manifested as occupational and social impairment with reduced reliability and productivity.  He noted that symptoms included depressed mood, anxiety, suspiciousness, mild memory loss, such as forgetting names, directions, or recent events, circumstantial, circumlocutory or stereotyped speech, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, and persistent delusions or hallucinations.  Persistent symptoms also related to the Veteran's PTSD were irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  PTSD was diagnosed and a GAF score of 55 was assigned.

During an August 2016 VA examination, the examiner indicated that the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Mental status examination revealed depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and spatial disorientation.  Additional symptoms included irritable behavior and angry outbursts with little or no provocation, hypervigilance, exaggerated startle response, and difficulty with concentration.

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 100 percent evaluation.  At no time has  the Veteran reported and the record fails to show auditory hallucinations, gross impairment in thought processes or communication, persistent delusions, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-the symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

In addition, the evidence shows that the Veteran lives with his mother and reported no specific relationship issues with her.  He indicated that he had children and vacillated between wanting to hear from them every day and not wanting to talk to them.  He took care of his mother and attended church.  He was able to shop during times that are not crowded.  He regularly communicated with his children, who were all high achievers.  The Veteran was especially proud of his grandson and has attended his swim meet, although he spent some of the time in his car.

No VA examiner found total occupational and social impairment, and the other evidence of record demonstrates functioning that is better than total occupational and social impairment.  In fact, the Veteran has consistently been found to have occupational and social impairment with an occasional decrease, or reduced reliability and productivity and was able to maintain seemingly productive relationships with several family members.

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that the noted GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  The Veteran's GAF scores on October 2008 VA examination was 60, on August 2011 VA examination was 55, and on October 2013 VA examination was 55.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 denote some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

As noted, GAF scores of 60 and 55 were assigned during the October 2008, August 2011, and October 2013 VA examinations.  Indeed these GAF scores indicate only moderate symptomatology.  Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

For the foregoing reasons, the Board finds the claim for an initial rating in excess of 70 percent for the PTSD disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Other considerations

The Board refers to the legal criteria above and considered whether an extra-schedular rating for PTSD is warranted in this case. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

The evidence shows that the Veteran's service-connected PTSD results in symptoms which include, but are not limited to: irritability, nightmares, flashbacks, avoidance behavior, emotional detachment, diminished interest, disturbances in motivation and mood (euthymic dysphoric, irritable), depression, flattened or constricted affect, anxiety, chronic sleep impairment, poor social interactions.  Furthermore, he has difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  A higher rating is available for more severe levels of occupational and social impairment.  Moreover, the criteria allow for consideration of all aspects of impairment and not only those symptoms or factors listed as examples.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric impairment that has not-for evaluation purposes-been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) and in Johnson is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

An initial rating in excess of 70 percent for PTSD is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


